Dismissed and Opinion Filed May 30, 2014




                                          S In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00247-CV

  BAYLOR UNIVERSITY MEDICAL CENTER, DR. EDMUND SANCHEZ, AND DR.
                 SRINATH CHINNAKOTLA, Appellants

                                              V.

  HAROLD BIGGS, INDIVIDUALLY AND AS EXECUTOR OF THE ESTATE OF
 CHERI JEAN WELLS BIGGS, DECEASED, BRANDEN WELLS AND CHER BIGGS,
                             Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-05-11989

                             MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers
                                   Opinion by Justice Bridges
       By unopposed motion filed May 23, 2014, appellants inform us they no longer wish to

prosecute the appeal and move to dismiss the appeal. We grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).




140247F.P05                                        /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BAYLOR UNIVERSITY MEDICAL                          On Appeal from the 134th Judicial District
CENTER, DR. EDMUND SANCHEZ,                        Court, Dallas County, Texas
AND DR. SRINATH CHINNAKOTLA,                       Trial Court Cause No. DC-05-11989.
Appellants                                         Opinion delivered by Justice Bridges.
                                                   Justices Francis and Lang-Miers
No. 05-14-00247-CV         V.                      participating.

HAROLD BIGGS, INDIVIDUALLY AND
AS EXECUTOR OF THE ESTATE OF
CHERI JEAN WELLS BIGGS,
DECEASED, BRANDEN WELLS, AND
CHER BIGGS, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellees Harold Biggs, Individually and as Executor of the Estate of
Cheri Jean Wells Biggs, Deceased, Branden Wells, and Cher Biggs recover their costs, if any, of
this appeal from appellants Baylor University Medical Center, Dr. Edmund Sanchez, and Dr.
Srinath Chinnakotla.


Judgment entered May 30, 2014




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE




                                             –2–